Citation Nr: 9915277	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the a cervical 
spine disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for left ear pain with 
tinnitus.

4.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Roanoke Regional Office (RO) which, 
inter alia, denied service connection for left ear pain, 
tinnitus, and cervical spine and left shoulder disabilities.  
In addition, the RO granted service connection for TMJ 
syndrome and assigned a noncompensable evaluation thereto.  
She perfected an appeal of the RO decision, including the 
noncompensable rating assigned for TMJ syndrome.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In April 1997, the veteran testified at a hearing at the 
Board in Washington, D.C.  In May 1997, the case was remanded 
for additional development of the evidence.  While the case 
was in remand status, by September 1998 rating decision, the 
RO increased the rating for the veteran's TMJ syndrome to 10 
percent, effective August 2, 1993, the day following the date 
of the veteran's separation from active service.  The U.S. 
Court of Veterans Appeals (Court) has held that where a 
veteran has filed a Notice of Disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of 
entitlement to an evaluation in excess of 10 percent for TMJ 
syndrome remains in appellate status.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service medical records show that the veteran was 
involved in a motor vehicle accident in service, and the 
record contains post-service medical evidence linking the 
veteran's current fibromyalgia (including pain of the 
cervical spine and left shoulder) to the in-service accident.

3.  Service medical records show complaints of occasional 
tinnitus and post-service clinical records, as well as the 
evidentiary statements of the veteran, reflect a history of 
continuity of symptomatology and treatment for tinnitus; 
however, other than occasional otitis media, which the 
clinical evidence of record shows is unrelated to service, no 
other left ear disease has been currently identified.

4.  The veteran's TMJ syndrome is manifest by subjective 
complaints of occasional popping and discomfort with chewing, 
with no objective clinical findings of dental pathology, 
skeletal pathology, limitation of motion, paresthesia, 
dysfunction, or functional limitation.


CONCLUSIONS OF LAW

1.  The veteran's fibromyalgia (including of the cervical 
spine and left shoulder) and periodic tinnitus, were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1998).  

2.  A left ear disorder other than tinnitus was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for TMJ syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.150, Diagnostic Code 
9905 (1993) (effective prior to Feb. 17, 1994), as amended at 
38 C.F.R. § 3.150, Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. 5107.  Since 
she has submitted well-grounded claims, VA has a duty to 
assist in the development of facts pertinent to the claims.  
38 U.S.C.A. 5107(a).  Consistent with such duty, the Board 
remanded this matter in May 1997 for additional development 
of the evidence, to include obtaining any additional 
treatment records, and affording her an additional VA 
orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its May 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by June 1997 
letter and asked her to identify additional treatment records 
which were pertinent to her claims.  She apparently did not 
respond.  The record also shows that the RO scheduled (and 
the veteran attended) VA medical examination in December 
1997.  The reports of such examination are responsive to all 
of the Board's May 1997 remand questions.  

Based on the foregoing, and in light of the comprehensive 
nature of the most recent VA medical examination reports, the 
Board finds that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's July 1983 military entrance medical examination 
report is negative for pertinent abnormalities.  She reported 
a history of a mild concussion in an automobile accident in 
November 1981, but stated that she was "okay" currently.  
In-service medical records show that in September 1985, she 
reported upper back and shoulder blade pain for the past two 
days.  The assessment was muscle sprain.  In July 1988, she 
sought treatment for neck pain after exertion.   

In February 1989, she sought treatment for severe headaches, 
stating that she had a history of headaches since age 8.  
Physical and neurological examination was normal.  The 
assessment was migraine, no focal neurological findings.  In 
June 1989, she had numerous complaints, including jaw pain.  
Physical examination was normal.  On periodic medical 
examination in March 1989, the veteran reported weekly 
headaches since childhood.  The examiner noted her reported 
chronic arthralgia.

In October 1990, the veteran sought treatment, stating that 
she had been "jarred around" in an automobile accident the 
day before in which she drove over a rolled carpet which had 
fallen from another car.  She stated that now she experienced 
back, arm, neck and head pain.  The assessment was neck and 
back sprain; pain medication was prescribed.  Three days 
later, she sought emergency treatment, complaining that her 
pain had worsened.  On examination, the cervical spine was 
nontender and had full range of motion.  The assessment was 
mid back muscular pain.  Later that month, she sought 
treatment for numerous complaints, including excess weight 
gain, urinary frequency, spots in her eyes, and "ear 
ringing."

In a November 1990 Request for Informal Line of Duty 
Investigation, the veteran reported that she had been 
involved in an motor vehicle accident on the Autobahn.  She 
stated that she did not go to the hospital on the day of the 
accident because she did not think she was injured.  However, 
she stated that she awoke the next morning feeling very stiff 
and sore.  She stated that she then sought treatment and was 
given medication, but that by the weekend, she was in so much 
pain, she sought treatment in the emergency room.  She noted 
that she thereafter had physical therapy and had regained 
mobility, but she still experienced a great deal of back and 
neck pain.

In February 1991, the veteran stated that her neck pain 
secondary to the motor vehicle accident had persisted.  She 
explained that her pain worsened as the day went on.  The 
assessment was neck pain and physical therapy was prescribed.  
In March 1991, she was evaluated in the orthopedic clinic 
secondary to her continued complaints of neck pain.  The 
examiner noted that the veteran had sustained a delayed onset 
traumatic upper extremity injury in a low velocity, non-
impact motor vehicle accident.  X-ray examination showed no 
acute abnormalities.  The assessment was chronic neck pain 
secondary to motor vehicle accident.

In July 1991, she again sought treatment in the orthopedic 
clinic.  It was noted that she had litigation pending for 
neck, back, and shoulder injuries she had sustained in a 
motor vehicle accident.  The assessment was post-traumatic 
musculoskeletal pain without neurological deficit.  

In September 1991, a private physician indicated that he had 
examined the veteran earlier that month.  By way of history, 
he noted that she had been involved in an automobile accident 
in October 1990 and had complained of pain in her neck and 
left shoulder since that time.  He noted that she had been 
treated unsuccessfully with various mediations, as well as 
physiotherapy.  He indicated that he had conducted monopolar 
EMG of the paraspinal muscles on the left at C5-7, and at 
T11, all of which had been normal.  He noted that the left 
extremity was also tested from the shoulder to the arm.  The 
results of this test were also normal.  In addition, he noted 
that the left medial nerve had shown a normal conduction 
velocity.  

An MRI of the cervical spine conducted in October 1991 was 
normal.  

In January 1992, the veteran sought treatment for bilateral 
cerumen impaction.  An ear wash was performed and examination 
of the ears was thereafter normal.  In January and March 
1992, the veteran complained of chronic neck and left arm 
pain since her motor vehicle accident.  The assessments were 
myofascial pain and chronic neck pain/muscular strain.

In May 1992, she again sought treatment for neck and left arm 
pain.  She reported that she had been involved in a motor 
vehicle accident in October 1990, but had sustained no acute 
injuries.  The following day, however, she indicated that she 
had stiffness and soreness in the cervical and thoracic 
spine, radiating to the left arm and shoulder, which 
eventually increased.  She stated that since that time, she 
had continued to experience pain and had been treated 
unsuccessfully.  Examination showed full range of motion and 
normal strength.  There was tenderness over the left cervical 
paraspinal muscles and the left rhomboid area.  The 
assessment was chronic myofascial pain syndrome.  

Also in May 1992, the veteran reported that she had a history 
of headaches for the past three months on the left side, as 
well as a three to four year history of tinnitus.  
Audiometric examination showed that the veteran's hearing was 
within normal limits.  In June 1992, she complained of left 
temporal cephalalgia, tinnitus, and chronic neck pain.  

On neurological examination in August 1992, the examiner 
indicated that the veteran was well-known to him from a 
myofascial pain syndrome research study.  It was noted that 
she had been complaining of neck and left shoulder pain for 
the past two years, initially precipitated by a motor vehicle 
accident in October 1990 and exacerbated by driving and 
working with computers.  He noted that the veteran had 
received no relief from medication, biofeedback, physical 
therapy, multiple trigger point injections, cervical 
stretching, and various exercises.  The assessment was 
myofascial pain syndrome.

On physical examination in August 1992, the veteran reported 
numerous complaints including swollen or painful joints, ear, 
nose, or throat trouble, and recurrent back pain.  She denied 
hearing loss.  The examiner noted that the veteran had been 
diagnosed with myofascial pain syndrome after a motor vehicle 
accident in 1990.  

In September 1992, she complained of left temporal 
cephalalgia and tinnitus, as well and neck and left shoulder 
pain.  Neurological examination was entirely normal, as were 
various diagnostic tests, including MRI examination.  The 
veteran's hearing acuity was within normal limits, as was 
physical examination of the cervical spine and eyes.  The 
examiner noted that the veteran's left-sided head pain did 
not appear to be part of a primary neurologic origin, given 
the multiple normal neurologic and MRI examinations.  He 
indicated that her head pain may be related to her left-sided 
pain syndrome or frustrations dealing with her chronic 
symptoms.  

In January 1993, she again sought treatment, complaining of 
chronic neck and left shoulder girdle pain since the October 
1990 motor vehicle accident.  The assessment was myofascial 
pain syndrome.

In April 1993, she reported a left ear infection and a cyst 
on her left ear.  Examination of the left ear showed the 
tympanic membranes to be cloudy.  The assessment was 
questionable cyst and early left otitis media.  In May 1993, 
she complained of left neck spasms.  

In June 1993, the veteran reported a recurrence of left ear 
pain.  The assessment was early otitis media.  On further 
examination, the left ear was normal, but there was marked 
tenderness of the left temporomandibular area.  The 
impression was left TMJ dysfunction and she was referred to a 
dental clinic.  There, she reported a history of repeated 
trauma from sports and accidents and indicated that she had 
soreness and popping on the left side when chewing "hard" 
foods.  She was given educational materials about TMJ 
syndrome and issued a night mouth guard.  In June 1993, she 
complained of left shoulder and neck pain.  The assessment 
was myofascial pain syndrome.  

Following separation from service, the veteran underwent VA 
general medical examination in March 1994.  Physical 
examination showed that she had normal dental condition, 
normal ears, and had no complaints of tinnitus.  Her posture 
was erect and gait was normal.  She had normal range of 
motion of the cervical spine, with no muscle spasm.  Both 
shoulders were within normal limits with good strength, 
muscular development, and normal range of motion.  
Neurological examination was also normal and she denied 
tinnitus.  X-ray examination of the cervical spine and 
shoulders was within normal limits.  The diagnoses included 
no shoulder condition found, headaches with tinnitus by 
history with normal workup to date, history of cervical 
muscle strain in automobile accident, with chronic neck pain, 
but all workup to date has been normal, including physical 
examination, EMG, MRI, etc., and left ear pain, by history, 
with no disease found.

By April 1994 rating decision, the RO denied service 
connection for left ear pain, tinnitus, and residuals of 
cervical spine and left shoulder injuries.  In addition, the 
RO granted service connection for TMJ syndrome and assigned a 
noncompensable evaluation thereto, pursuant to Diagnostic 
Code 9905.

The veteran disagreed with the RO, and in her January 1995 
Notice of Disagreement, she stated that her jaw was a 
"definite source of problem" as it interfered with her 
ability to chew meat.  She stated that she used a mouthguard, 
but had not seen any improvement.  Regarding her cervical 
spine and left shoulder claims, she stated that she continued 
to have constant pain, loss of movement, and periods of "an 
extreme sensation of weakness in the left arm and shoulder."  
In addition, she stated that she continued to have "extreme 
bouts" of ringing in the ears.  She stated that her left ear 
pain was episodic, resolving with antibiotics.  However, she 
stated that "it always comes back."  She stated that it was 
frequently painful for her to be touched on the left side of 
her head in the area of her ear.  She stated that she had 
been told that her ear pain might be due to TMJ syndrome.

In support of her claim, the veteran subsequently submitted a 
February 1995 statement from a private chiropractor, 
indicating that he had treated her since July 1994 for 
symptoms which had persisted since her involvement in a motor 
vehicle accident in October 1990.  It was noted that such 
symptoms included cervical and mid-cervical pain radiating to 
the left posterolateral brachium.  He stated that she had 
been diagnosed with chronic cervico-brachial syndrome with 
myofascial triggering and lumbar spine facet syndrome.  He 
noted his treatment provided minimal relief.

Also submitted by the veteran was a publication from the 
Arthritis Foundation, entitled Fibromyalgia which defined 
fibromyalgia as "pain in the muscles and the fibrous 
connective tissues;" it was further noted that pain was the 
most prominent symptom of fibromyalgia and that it may start 
in one region such as the neck and shoulders and spread over 
a period of time.  

In March 1997, the veteran's private physician indicated that 
he had been treating the veteran for fibromyalgia.  He noted 
that she had scattered tender points, but pain particularly 
in the medial aspect of the left trapezius and that she had 
been taking various medications, including Doxepin, Norflex, 
and Indomethacin.  Private treatment records for the period 
of October 1994 to March 1997 also show diagnoses of cervical 
strain in January 1997 and myofascial pain syndrome, by 
history, in January 1995.

On VA orthopedic examination in December 1997, the veteran 
claimed that she was in relatively good health until October 
1990 when she was involved in a car accident.  She stated 
that she had no immediate pain, but a day later, she 
experienced pain in the neck and left shoulder area.  She 
denied subsequent injury to the left shoulder or neck, but 
stated that she had had chronic pain since that time.  She 
informed the examiner that a private medical provider had 
diagnosed her with fibromyalgia.  Physical examination showed 
no obvious deformity in the cervical spine.  She complained 
of pain on motion.  Examination of the shoulders showed full 
range of motion, no instability, and no obvious shoulder 
deformity.  There was slight crepitus about the left 
shoulder.  The diagnoses were residuals of a sprain of the 
cervical spine, chronic in nature, without radiculopathy, and 
symptomatic left shoulder.  The examiner noted that based on 
the veteran's subjective complaints and his objective 
findings, her symptoms did not meet the criteria for a 
diagnosis of fibromyalgia.  Subsequent X-ray examination of 
the cervical spine and left shoulder were normal.  

On VA medical examination in December 1997, she complained of 
occasional pain in her left ear and states that when such 
pain occurs, she takes antibiotics which resolves her pain.  
She also reported occasional tinnitus, left greater than 
right.  She stated that she worked in the motor pool for more 
than ten years in service, and was exposed to noise therein.  
With respect to her TMJ, she states that her left jaw pops 
and occasionally hurts.  Physical examination of the ears was 
normal, with no evidence of an ear infection.  Oropharynx 
examination showed that the veteran's left TMJ joint pops 
with opening and had an asymmetrical motion compared to the 
right.  The diagnoses included occasional otitis media 
requiring antibiotics which would be the cause of the 
veteran's ear pain in part, some otalgia secondary to left 
TMJ syndrome, occasional tinnitus, and no evidence of any 
other ear disease.  

On VA dental examination in January 1998, the veteran 
reported mild TMJ symptoms.  Physical examination showed no 
signs or symptoms of acute pathologic TMJ dysfunction.  All 
mandibular functions were normal with no popping or clicking.  
X-ray examination showed "very mild" evidence of TMJ 
dysfunction with no loss of substance of hard or soft tissue.  
There was no myofascial pain, no scarring, no facial or 
developmental deformity, no limitation of motion, no 
paresthesia, and no dysfunction.  The examiner noted that 
although the veteran protested of some occasional popping and 
discomfort when chewing, there was no objective evidence of 
any dental pathology, skeletal pathology, or problematic TMJ 
dysfunction.  The assessment was mild left TMJ dysfunction 
without functional limitations or being symptomatic.  He 
further noted that the veteran's complaints or neck and 
occipital pain was not a function of her mild TMJ 
dysfunction.

II.  Service connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  This rule does not mean that any 
manifestation in service will permit service connection.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ear disability with tinnitus

In this case, the veteran claims that she had periodic 
tinnitus in service which has persisted to the present day.  
She has also reported nebulous symptoms of occasional left 
ear pain, which apparently resolve with antibiotics.  At her 
April 1997 Board hearing, she indicated that she first noted 
left ear pain in service, although she was unable to pinpoint 
a cause for the onset of her pain.  She stated that her pain 
was a "very strong pain" and it felt like it was behind her 
ear.  She stated that she did not know what brought the pain 
on; rather, she stated that "it just happened."  She 
indicated that she had not been treated for left ear pain 
since her separation from service, with the exception of the 
VA medical examination.  

The veteran's service medical records document that she 
complained of ringing in her ears of several occasions while 
on active duty.  Moreover, the post-service clinical evidence 
(including the most recent VA medical examination report) 
shows that the veteran continues to complain of periodic 
tinnitus.  The Board observes that no medical professional 
has identified any pathology as the cause of the veteran's 
complaints of tinnitus and that her hearing acuity is within 
normal limits.  In view of the subjective nature of the 
disease of tinnitus, however, the Board believes that service 
connection for tinnitus is warranted.

However, the medical evidence of record does not support 
service connection for any other left ear disability.  The 
service medical records show that the veteran complained of 
left ear pain in April and June 1993.  At first, the examiner 
attributed her complaints to early otitis media, but with 
continued complaints, she was referred to the Ear, Nose, and 
Throat Clinic.  There examination of the left ear was normal 
and her complaints were attributed to TMJ syndrome.  The 
post-service medical evidence shows that on most recent VA 
medical examination, the veteran again complained of left ear 
pain; however, examination of the left ear was again entirely 
normal.  The examiner speculated that the veteran's ear pain 
may be due in part to occasional otitis media.  The Board 
notes that although the veteran was diagnosed with early 
otitis media in service on two occasions, it was never 
identified as chronic in nature and there is no other medical 
evidence of record linking any current occasional otitis 
media to service.  In fact, the examiner indicated recently 
that it was not likely that her ear problem was related to 
service.  Other than occasional otitis media, which the 
clinical evidence of record indicates is unrelated to 
service, no other left ear disease has been currently 
identified.  The veteran's complaints of pain are considered 
to be part and parcel of her TMJ syndrome.  In the absence of 
an identifiable left ear pathology, service connection for 
left ear pain, in and of itself, is not warranted.  

Cervical spine and left shoulder

The veteran also maintains that she developed fibromyalgia of 
the cervical spine and left shoulder in service as a result 
of an October 1990 automobile accident.  For definitional 
purposes, the Board observes that myalgia is defined as 
muscular pain and that fibro is a prefix denoting 
relationship to fibers.  See Hoag v. Brown, 4 Vet. App. 209, 
211 (1993).  Myofascial syndrome is defined as a painful 
condition of skeletal muscles characterized by the presence 
of one or more discrete hyperesthetic areas termed trigger 
points, located within muscles or tendons; when stimulated by 
pressure, these trigger points produce pain in the area of 
the patient's symptoms.  Id. (quoting Melloni's Illustrated 
Medical Dictionary 306 (1985)).  The terms fibromyalgia and 
myofascial pain syndrome are used interchangeably.  Id.  

In this case, the veteran's service medical records establish 
that she was involved in a motor vehicle accident in October 
1990, after which she began to complain regularly of pain in 
the cervical spine and left shoulder.  The record is replete 
with in-service diagnoses of myofascial pain syndrome, 
attributed to the October 1990 accident.  

The post-service medical evidence of record also contains 
diagnoses of fibromyalgia, namely, the March 1997 report from 
the veteran's private physician.  It is noted that the most 
recent VA examiner opined that the veteran's symptoms did not 
meet the criteria for a diagnosis of fibromyalgia; however, 
given the findings of the veteran's private physician, as 
well as the service medical records, the Board finds that the 
evidence of record is at least in relative equipoise that the 
veteran currently has fibromyalgia which had its onset in 
service.  In view of the foregoing, Board concludes that 
service connection for fibromyalgia (including of the 
cervical spine and left shoulder) is warranted.

III.  Evaluation in excess of 10 percent for TMJ syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905 (effective 
prior to February 17, 1994), any definite limitation of 
motion of the temporomandibular articulation interfering with 
mastication or speech warranted a 10 percent evaluation.  
Limitation of motion of the temporomandibular articulation to 
1/2 inch (12.7 millimeters) warranted a 20 percent rating.  A 
40 percent evaluation required that motion be limited to 1/4 
inch (6.3 millimeters).  

The provisions of 38 C.F.R. § 4.150 for evaluation of dental 
and oral conditions were amended effective February 17, 1994.  
59 Fed. Reg. 2529-2530 (Jan. 18, 1994).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of the claim under the criteria that is to his or 
her advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The record shows that the RO has evaluated the veteran's TMJ 
under the old and new criteria.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under 38 C.F.R. § 4.150, Diagnostic Code 9905 (effective from 
February 17, 1994), a 10 percent rating is warranted for 
limited motion of temporomandibular articulation requires 
limitation of the range of lateral excursion from 0 to 4 
millimeters or of limitation of the range of inter-incisal 
motion from 31 to 40 millimeters.  A 20 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 21 to 30 millimeters.  A 30 percent rating is warranted 
for limitation of the range of inter- incisal motion from 11 
to 20 millimeters.  A 40 percent rating is warranted for 
limitation of the range of inter-incisal motion from 0 to 10 
millimeters. 

In this case, the veteran contends that an evaluation in 
excess of 10 percent is warranted based on her symptoms of 
occasional popping and pain in her left jaw which interferes 
with her ability to chew "hard" foods.  In compliance with 
the Court's decision Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the Board has reviewed all the pertinent 
evidence of record with respect to this issue.  After a 
careful review, however, the Board finds that such evidence 
does not support an evaluation in excess of 10 percent for 
TMJ.

The veteran's testimony is to the effect that she has 
occasional popping and pain of the left jaw due to TMJ 
syndrome, that she has unsuccessfully used a mouth piece when 
sleeping, and that she has difficulty chewing "hard" foods.  
It is also noted that the veteran's subjective complaints of 
left ear pain have been attributed to her TMJ.  However, 
despite these findings, the objective clinical evidence of 
record does not show symptoms warranting an evaluation in 
excess of 10 percent.  While the veteran's left TMJ joint was 
observed to pop with opening and had an asymmetrical motion 
compared to the right, there is absolutely no evidence of 
limitation of motion.  Since limitation of motion of the 
temporomandibular articulation is not limited to 1/2 inch or 
less under the old criteria and the inter-incisal motion is 
not limited to 30 millimeters or less under the new criteria, 
a rating of 20 percent for this condition is not warranted 
under Diagnostic Code 9905, under either the old or new 
criteria.

In reaching this decision, the Board has considered other 
potentially applicable Diagnostic Codes.  However, as there 
is no evidence of chronic osteomyelitis, loss or nonunion of 
the mandible, maxilla, ramus, condyloid process, or hard 
palate, the Board finds that an evaluation in excess of 10 
percent is not warranted under an alternative Diagnostic 
Code.  See 38 C.F.R. § 4.150, Diagnostic Codes 9800 to 9916.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 in compliance with the Court's 
holding in DeLuca, supra.  Because the applicable Diagnostic 
Code, Diagnostic Code 9905, considers range of motion, the 
Board finds that the Court's decision in DeLuca is applicable 
to the case at hand.  After such consideration, however, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted.  There is no objective medical evidence of any 
functional loss, including additional loss of mandible or 
inter-incisal motion, due to weakened movement, pain, or 
flare-ups of pain attributable to the service connected 
disability.  38 C.F.R. §§ 4.40, 4.45 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but finds that the clinical presentation of 
the veteran's TMJ syndrome is neither unusual or exceptional 
as to render impractical the application of the regular 
schedular standards.  She has reported no interference with 
her employment due to TMJ and the record does not reflect 
frequent periods of hospitalization because of TMJ.  Thus, 
the record does not present an exceptional case where her 
currently assigned 10 percent evaluation is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  

In sum, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for TMJ 
dysfunction, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for fibromyalgia (including of the 
cervical spine and left shoulder) and tinnitus is granted.

Service connection for a left ear disorder other than 
tinnitus is denied.  

An evaluation in excess of 10 percent for TMJ syndrome is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

